Appellate Case: 21-8061     Document: 010110679614      Date Filed: 05/04/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                           May 4, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-8061
                                                   (D.C. No. 1:20-CR-00048-NDF-1)
  HOLLI TELFORD LUNDAHL, a/k/a                                 (D. Wyo.)
  Holli Lundahl, a/k/a Holli Telford, a/k/a
  Hollie Lundahl, a/k/a Hollie Telford, a/k/a
  Holly Lundell,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Defendant-Appellant Holli Lundahl was convicted of three counts of

 healthcare fraud in violation of 18 U.S.C. § 1347 and two counts of aggravated

 identity theft in violation of 18 U.S.C. § 1028A and sentenced to thirty-six months in

 prison. She then filed this pro se appeal. Exercising jurisdiction pursuant to

 28 U.S.C. § 1291, we affirm.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8061    Document: 010110679614        Date Filed: 05/04/2022    Page: 2



       I. Background

       Ms. Lundahl’s sister, Marti, was a Wyoming Medicaid beneficiary who

 received participant-directed in-home services through the state’s home and

 community-based services (HCBS) waiver program called Community Choices

 Waiver (CCW).1 The participant-directed option allows participants to employ a

 direct service worker (DSW) who Medicaid then pays. At trial, the government

 presented evidence that showed Ms. Lundahl defrauded Wyoming Medicaid by

 submitting false statements about Marti’s CCW services.

       The evidence at trial showed that Ms. Lundahl enrolled her niece, Shyanne, as

 Marti’s DSW without Shyanne’s knowledge or consent. Ms. Lundahl then submitted

 timesheets in Shyanne’s name as if Shyanne had worked for Marti when she had not.

 Ms. Lundahl then took the resulting wage payments for her own use.

       The evidence also showed that Ms. Lundahl later advertised for a caregiver for

 Marti. She then pretended to hire Sara Brown to obtain her identifying information.

 Ms. Lundahl did not have Sara provide any Medicaid-reimbursed DSW services for

 Marti, but Ms. Lundahl still submitted timesheets in Sara’s name as if Sara worked


       1
          “Under the Medicaid Act, a participating state may ask the Secretary of
 Health and Human Services to provide a waiver allowing the state to pay for [HCBS]
 as medical assistance under its approved Medicaid plan.” Lewis v. New Mexico
 Dep’t of Health, 261 F.3d 970, 974 (10th Cir. 2001) (internal quotation marks
 omitted). HCBS may be provided to individuals who would otherwise be
 institutionalized in a hospital, nursing facility, or intermediate care facility for the
 intellectually disabled. CCW is Wyoming Medicaid’s approved HCBS waiver
 program, which was developed to allow individuals who require nursing-home-level
 care to remain in the community.

                                            2
Appellate Case: 21-8061     Document: 010110679614       Date Filed: 05/04/2022    Page: 3



 for Marti. She did this without Sara’s knowledge or consent. Again, Ms. Lundahl

 took the resulting wage payments for her own use.

        Finally, the evidence showed that Ms. Lundahl later enrolled as Marti’s DSW

 and submitted timesheets using her own name. In doing so, Ms. Lundahl asserted on

 the enrollment form that she did not have a power of attorney for Marti when in fact

 she did. If Ms. Lundahl had truthfully reported the power of attorney, she would not

 have been qualified to receive Medicaid money as a DSW for Marti.

        Ms. Lundahl represented herself at trial with the assistance of stand-by

 counsel. After a six-day jury trial, she was convicted on three counts of healthcare

 fraud and two counts of aggravated identity theft. She then filed a notice of appeal.

        As part of the instructions on how to proceed in her appeal, this court notified

 Ms. Lundahl that she must file an opening brief within forty days from the date of the

 letter. The letter also instructed Ms. Lundahl that she could use the Pro Se Brief

 form or file a separate brief.

        Ms. Lundahl subsequently filed a motion to stay all proceedings and a separate

 document titled “Appellant/Defendant’s Verified Fourth Motion to Dismiss/Acquit

 Multiplicious [sic] Charges Counts 1-3 of the Indictment Charging a Single Scheme

 of Health Care Fraud, Based on Eleven (11) Jurisdictional and/or Acquittal

 Grounds.” This court entered an order construing the motion to stay as a motion to

 abate the appeal and denied it. This court also informed Ms. Lundahl that her motion

 to dismiss was not a proper motion for summary disposition under Tenth Circuit Rule



                                            3
Appellate Case: 21-8061    Document: 010110679614        Date Filed: 05/04/2022    Page: 4



 27.3 and that it would be deemed to be her opening brief if she did not file an

 opening brief by the deadline.

        Ms. Lundahl did not file an opening brief by the deadline (or at any time after

 the deadline). As a result, this court construed her motion to dismiss as her opening

 brief and filed it as such. The government filed a response brief. Ms. Lundahl did

 not file a reply brief.

        II. Discussion

        “Although a pro se litigant’s pleadings are to be construed liberally and held to

 a less stringent standard than formal pleadings drafted by lawyers, this court has

 repeatedly insisted that pro se parties follow the same rules of procedure that govern

 other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

 (10th Cir. 2005) (brackets and internal quotation marks omitted). Ms. Lundahl was

 given the opportunity to file an opening brief, but she instead chose to let her motion

 to dismiss be filed as her opening brief. Her pro se brief fails to comply with

 Federal Rule of Appellate Procedure 28 and Tenth Circuit Rule 28, and the

 deficiencies in her brief preclude appellate review.

        A. Issues Not Raised in District Court

        The government contends that eight of the eleven issues Ms. Lundahl raises in

 her opening brief were not raised in district court and are therefore subject to review

 for plain error (issues I-VI, VIII and IX). “When a party fails to raise an argument

 below, we typically treat the argument as forfeited” and “we will reverse only if the

 appellant can satisfy our rigorous plain-error test.” United States v. Leffler, 942 F.3d

                                            4
Appellate Case: 21-8061     Document: 010110679614        Date Filed: 05/04/2022      Page: 5



 1192, 1196 (10th Cir. 2019). “To avoid us treating a claim as forfeited or waived, an

 appellant’s opening brief must ‘cite the precise references in the record where the

 issue was raised and ruled on’ in the district court.’” Id. (quoting 10th Cir.

 R. 28.1(A)). Ms. Lundahl’s brief does not comply with Tenth Circuit Rule 28.1(A)

 because it contains no references to the record where she raised any of the eight

 issues the government identifies, so “we may assume [she] did not preserve the[se]

 issue[s] for appeal,” Leffler, 942 F.3d at 1196.

       Ms. Lundahl’s brief also fails to argue how these eight issues satisfy the

 plain-error standard. “When an appellant fails to preserve an issue and also fails to

 make a plain-error argument on appeal, we ordinarily deem the issue waived (rather

 than merely forfeited) and decline to review the issue at all—for plain error or

 otherwise.” Id.

       Although it remains an open question, we have suggested that we might

 consider an argument for plain error that was not raised in an opening brief but was

 raised in a reply brief. See United States v. Zander, 794 F.3d 1220, 1232 n.5

 (10th Cir. 2015); see also United States v. Courtney, 816 F.3d 681, 683-84

 (10th Cir. 2016) (considering a criminal defendant’s argument for plain error that

 was raised for the first time in his reply brief). But that possibility does not help

 Ms. Lundahl. She did not avail herself of the opportunity to file a reply brief to

 respond to the government’s contention that these issues were not preserved or to

 address whether these issues could satisfy the plain-error standard. Accordingly, we

 decline to review the eight issues the government identifies (issues I-VI, VIII, and

                                             5
Appellate Case: 21-8061    Document: 010110679614         Date Filed: 05/04/2022    Page: 6



 IX) because they were not raised in district court and Ms. Lundahl has not shown

 how these issues satisfy the plain-error standard.

        B. Inadequate Briefing

        Rule 28 of the Federal Rules of Appellate Procedure requires an appellant’s

 opening brief to include: “appellant’s contentions and the reasons for them, with

 citations to the authorities and parts of the record on which the appellant relies.”

 Fed. R. App. P. 28(a)(8)(A). And we have explained that “[i]ssues will be deemed

 waived if they are not adequately briefed.” Garrett, 425 F.3d at 841 (internal

 quotation marks omitted). Ms. Lundahl has failed to adequately brief her remaining

 three issues.2

        For issue VII, she asserts that the government “altered and doctored the grand

 jury record,” Aplt. Opening Br. at 26, and engaged in other misconduct. In thirteen

 pages of argument, Ms. Lundahl includes only one record citation, see id. at 38

 (citing Doc. 201). Document 201 is a motion to dismiss that she filed but she gives

 no pinpoint page citations to evidence in that document; her citation simply states

 “[a]lso see Doc. 201.” Id. This lone citation, without more, is wholly inadequate to

 support her assertion of government misconduct.3



        2
          We note that Ms. Lundahl cites documents 342 and 343 in her discussion of
 these three issues, but those documents are not part of the record on appeal. She filed
 those documents in district court after she filed her notice of appeal and the district
 court struck them.
        3
        We also note that, during trial, the district court concluded that
 Ms. Lundahl’s accusations concerning government misconduct and fabrication of
                                             6
Appellate Case: 21-8061    Document: 010110679614         Date Filed: 05/04/2022    Page: 7



       For issue X, Ms. Lundahl argues that criminal estoppel bars the prosecution

 and jury verdict because she “was denied the right at trial, to either testify about

 numerous laws she relied upon . . . , or to submit any of these laws to the jury.” Id. at

 46. And for issue XI, she contends that “Wyoming Medicaid suffered no ‘purchasing

 injury’ because [she] performed 4 to 6 times more in daily hourly services than

 reimbursed by Medicaid, thus no corpus delicti injury.” Id. at 47. But she fails to

 cite to any part of the record to support these arguments.

       Absent citations to the record in a party’s brief, the court “will not sift through

 the record to find support for” an argument. Phillips v. James, 422 F.3d 1075, 1081

 (10th Cir. 2005). Even when affording pro se pleadings a liberal construction, we

 “cannot take on the responsibility of serving as the litigant’s attorney in constructing

 arguments and searching the record.” Garrett, 425 F.3d at 840. We conclude that

 Ms. Lundahl’s pleading deficiencies disentitle her to appellate review of her

 remaining three issues (issues VII, X, and XI).

       III. Conclusion

       We affirm the district court’s judgment.


                                              Entered for the Court


                                              Joel M. Carson III
                                              Circuit Judge



 evidence were “unfounded,” R., Vol. IV at 868, and when asked, standby counsel
 stated that he saw no evidence of government misconduct, id. at 868-69.

                                             7